
	

113 HR 634 : Business Risk Mitigation and Price Stabilization Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 634
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 13, 2013
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To provide end user exemptions from certain
		  provisions of the Commodity Exchange Act and the Securities Exchange Act of
		  1934, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Business Risk Mitigation and Price
			 Stabilization Act of 2013.
		2.Margin
			 requirements
			(a)Commodity
			 Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act
			 (7 U.S.C.
			 6s(e)), as added by section 731 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, is amended by adding at the end the
			 following new paragraph:
				
					(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii), including the initial and variation margin requirements imposed
				by rules adopted pursuant to paragraphs (2)(A)(ii) and (2)(B)(ii), shall not
				apply to a swap in which a counterparty qualifies for an exception under
				section 2(h)(7)(A), or an exemption issued under section 4(c)(1) from the
				requirements of section 2(h)(1)(A) for cooperative entities as defined in such
				exemption, or satisfies the criteria in section
				2(h)(7)(D).
					.
			(b)Securities
			 Exchange Act amendmentSection 15F(e) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78o–10(e)), as added by section 764(a) of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, is amended by adding at the end
			 the following new paragraph:
				
					(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii) shall not apply to a security-based swap in which a counterparty
				qualifies for an exception under section 3C(g)(1) or satisfies the criteria in
				section
				3C(g)(4).
					.
			3.ImplementationThe amendments made by this Act to the
			 Commodity Exchange Act shall be implemented—
			(1)without regard
			 to—
				(A)chapter
			 35 of title 44, United States Code; and
				(B)the notice and
			 comment provisions of section 553 of title 5, United States
			 Code;
				(2)through the
			 promulgation of an interim final rule, pursuant to which public comment will be
			 sought before a final rule is issued; and
			(3)such that
			 paragraph (1) shall apply solely to changes to rules and regulations, or
			 proposed rules and regulations, that are limited to and directly a
			 consequence of such amendments.
			
	
		
			Passed the House of
			 Representatives June 12, 2013.
			Karen L. Haas,
			Clerk
		
	
